Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 02/18/20.
Claim 1 has been canceled. New claims 2-18 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/20 and 06/19/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (5,344,059) in view of Nolan et al. (2004/0087977), and further in view of KaaIi (5,609,562).
	Regarding claims 2 and 13, Green discloses a method of performing a surgical procedure, comprising: inserting a portion of a circular stapler (62) proximally of a first linear row of fasteners along a proximal portion of tissue (fig. 6); and advancing a trocar (64) of the circular stapler through the proximal portion of tissue (fig. 6), but fails to disclose wherein the linear row of fasteners, i.e. stiches, is a row of staples. Nolan teaches the concept of embracing a linear row of staples (S1a, S1a; fig. 38) for the purposes of temporarily attaching the ends of a tubular organ. It would have been obvious to one having ordinary skills in the art to have substituted Greens string stiches for Nolan’s staples because the  substitution of one known element (staples as shown in Nola) for the stiches shown in Green would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the staples would have yielded predictable results, namely, a positive fastening of the tubular organ ends in Green to temporarily secured and close the organ ends.
	Regarding claims 2 and 13, the Green also fails to disclose wherein the trocar (64) includes a light source for projecting a light beam from the circular stapler onto the proximal portion of tissue and advancing the trocar through the light beam. Kaali teaches the concept of an improved trocar comprising a light source (26) at its tipped end (22) for the purposes of illuminating the path of the trocar through internal organs, facilitating operation of the trocar and avoiding injury during a procedure. It would have been obvious to one having ordinary skills in the art to have provide the modified 
	Regarding claims 3-5 and 15-17, Green discloses the steps of emplacing the first linear row of fasteners (at the vicinity of 38 in figs. 6-7) along the proximal portion of tissue prior to inserting the portion of the circular stapler proximally of the first linear row of fasteners (as shown in fig. 38) and emplacing a second linear row of fasteners (at the vicinity of 42; figs. 6-7) along a distal portion of tissue prior to inserting the portion of the circular stapler proximally of the first linear row of fasteners; inserting a portion of an anvil assembly (22; fig. 6) of the circular stapler distally of the distal portion of tissue (fig. 6), approximating the anvil assembly and a cartridge assembly (62) of the circular stapler, and joining the proximal portion of tissue with the distal portion of tissue using the circular stapler (figs. 9-10).
	Regarding claims 6-7, the modified invention of Green fails to disclose wherein a light beam is projected from the circular stapler onto a portion of the first linear row of staples. However, as disclosed above, the substitution of Green’s trocar for Kaali’s trocar comprising a light source (26) would have yielded predictable results, namely, the illumination at the distal portion of trocar projecting a light beam through the transparent material of the distal tip (22) onto the line of fasteners of Green’s fig. 6. Such modification of Green’s trocar to provide a light beam as taught by Nolan would also 
	Regarding claims 8-9 and 18, Kaali also teaches wherein projecting the light beam includes projecting said light beam through a distal tip (22) of the trocar; wherein the distal tip (22) of the trocar is at least one of translucent or transparent (col. 4, lines 39-54).
	Regarding claims 10-12, Green discloses ejecting fasteners from the circular stapler; wherein ejecting fasteners from the circular stapler is performed after advancing the trocar of the circular stapler through the proximal portion of tissue; wherein the modification of Green in view of Nolan would provide the step of advancing the trocar of the circular stapler through the proximal portion of tissue that includes the light beam occurs while the light beam remains projected on the proximal portion of tissue. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (5,344,059) in view of Nolan et al. (2004/0087977), and further in view of KaaIi (5,609,562), as applied above in claim 13, and further in view of Kagasaka et al. (7,491,165).
	Regarding claim 14, the modified invention of Green discloses the invention substantially as claimed, as disclosed above, comprising a trocar (as taught by Green) with a light source to illuminate the path of the trocar though body tissues (as modified by Kaali). Although Kaali teaches the concept of using fiber optics as the light source, Kaali does not specifically disclose wherein the light emitted by said light source is a light beam with a size approximately as the size of a diameter of a portion of the trocar. Kagasaka teaches the concept of the use of fiber optic (26) which provide a light beam 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731